Citation Nr: 1145582	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-36 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for low back strain.

2.  Entitlement to service connection for low back strain.

3.  Entitlement to service connection for residuals of a right knee injury.

4.  Entitlement to service connection for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from July 1976 to June 1989.  He has also claimed an additional year of active military service and four years of service with Reserve components following active military service.  

This appeal arises to the Board of Veterans' Appeals (Board) from a December 2007-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for a left knee strain and for residuals of a right knee injury, and determined that no new and material evidence had been submitted to reopen claims for service connection for right calf and right muscle strains and for low back strain.  The Veteran submitted a notice of disagreement (hereinafter: NOD), but only as to the issues shown on page 1. 

Service connection for low back strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision of August 1996, the RO denied service connection for low back strain and properly notified the Veteran of that decision.  

2.  The August 1996 decision was not timely appealed and therefore became a final decision on the matter.  

3.  Evidence received at the RO since the August 1996 rating decision has triggered VA's duty to obtain a medical examination or opinion addressing the nature and etiology of any lower back symptom.  

4.  The STRs reflect that the Veteran's legs were normal at entry into active service.  

5.  In May 2009, a VA examiner dissociated any right knee disorder and any left knee disorder from active service.   

6.  Competent evidence tending to relate a right or left knee disorder with active service has not been submitted.  


CONCLUSIONS OF LAW

1.  The August 1996 RO rating decision, which denied service connection for low back strain, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.1103 (2011).

2.  New and material evidence has been received to warrant reopening the previously and finally denied claim of entitlement to service connection for low back strain and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  A right knee disability was not incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  A left knee disability was not incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, adequate notice was sent to the Veteran in April 2007.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the notice provided adequatedly addresses the pertinent rating criteria and effective date provisions.

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA out-patient treatment reports.  A hearing was provided so that the claimant could set forth his contentions before the undersigned Veterans Law Judge.  The claimant was afforded VA medical examinations in May 2009.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

New and Material Evidence

In an August 1996-issued rating decision, the RO determined that a claim for service connection for low back strain was not well grounded in law.  The RO notified the Veteran, then unrepresented, of the decision.  He submitted a timely notice of disagreement (hereinafter: NOD).  After the RO issued a statement of the case (hereinafter: SOC), however, the Veteran did not submit a VA Form 9, Appeal to the Board of Veterans' Appeals, or other correspondence containing the necessary information.  Therefore, the August 1996 RO rating decision became final.  38 U.S.C.A. § 7105(b), (c) (West 2002).  

When a claim has been disallowed by the RO, "the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered" unless new and material evidence has been presented.  38 C.F.R. §§ 3.156(a), 20.1103 (2011).

Pursuant to 38 C.F.R. § 3.156(a) (2011), a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit stressed that newly submitted evidence could be material if it resulted in a more complete record for evaluating the disability.  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court found new and material evidence where the new evidence triggered VA's duty to provide a medical opinion.

With respect to any application to reopen a finally decided claim, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The relevant evidence of record at the time of the August 1996 RO rating decision consists of service treatment records (STRs) and claims and statements of the Veteran, as discussed below.

The STRs reflect that the spine was normal at entry into active military service.  Approaching the month of separation, a March 1989 military examination report reflects that the spine was normal.  There is no report of medical history questionnaire on which the Veteran might have reported relevant symptoms, however.  Moreover, a May 1989 STR notes that sharp lower back pains began the night before.  No further examination was offered.  

The Veteran submitted an original claim for benefits in April 1996.  He supplied no details for his claimed low back strain.

In August 1996, the RO determined that the claim for service connection for low back strain was not well grounded.  The RO based that determination on one STR relevant to a back injury and showing of a normal spine during a separation examination.  With respect to this RO determination, it should be noted that the August 1996 RO decision appears to overlook the fact that the Veteran's separation physical examination was completed in March 1989, which is prior to the documented low-back injury that occurred in May 1989.  There is no evidence that a further examination or opportunity to report continuing symptoms was offered the Veteran prior to discharge.  

The Board will review the evidence submitted since the August 1996 RO decision to determine whether it is new and material evidence, that is, whether it raises a reasonable possibility of substantiating the claim or whether the new evidence at least triggers VA's duty to provide a medical opinion.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court set forth how to determine whether VA's duty to examine the Veteran has arisen.  

In McLendon, the Court held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (2); 38 C.F.R. § 3.159(c)(4)(i).  The Court observed that the third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

Since the August 1996 final decision, new evidence was submitted.  The earliest-dated new evidence is contained in the September 1996 NOD.  In that NOD, the Veteran explained that although he was notified of a scheduled VA compensation examination, due to a conflict, he could not attend it.  He reported that he had timely called VA and requested to have his compensation examination rescheduled, but VA thereafter denied his claim without scheduling another examination.  

If a Veteran fails to report for a VA compensation examination, where "good cause" for failing to report is not shown, according to 38 C.F.R. § 3.655, a service connection claim may be rated on evidence of record.  In this case, the Veteran has alleged a "good cause" for failure to report for a VA compensation examination.  His reason for missing the examination might trigger VA's duty to assist.  As noted above, when the new evidence triggers VA's duty to assist, it is new and material evidence sufficient to reopen a service connection claim.  Shade, supra.  Because an inservice back injury is documented in the STRs and because the Veteran alleged a continuing back disability, VA's duty to assist in obtaining more medical information has been triggered under the tenets set forth in McLendon.  

Where new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Because the evidence submitted is sufficiently new and material to reopen the claim, the application to reopen the service connection claim must be granted.  The issue will be addressed further in the REMAND below.

Service Connection 

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

Residuals of a Right Knee Injury

The STRs reflect that the legs were normal at entry into active military service.  An August 1988 STR mentions a right leg injury, possibly exercise-related.  The assessment was possible strained muscle.  The STRs reflect that the right leg was injured again in September 1988.  The right thigh and right calf muscles were affected.  There was a muscle cramp in the right quadriceps muscle.  Another report notes right thigh pain since football practice and tenderness near the right patella with patellar swelling and slight heat.  Another September 1988 report notes right thigh muscle strain for one week.  The next day, September 15, 1988, the right knee was symptomatic.  Supra-patellar swelling was noted. 

The STRs include a March 1989 physical examination report.  The report reflects that the lower extremities were normal.  There is no accompanying report of medical history questionnaire on which the Veteran might have reported relevant symptoms, however.  

The Veteran submitted an original claim for benefits in April 1996.  He sought service connection for a right calf muscle strain, among others, but supplied no details for claimed injuries.

In August 1996, the RO determined that the claim for service connection for the right calf and thigh muscles was not well grounded.  The RO based that determination on the Veteran's failure to report for a VA examination in July 1996.  

In March 2007, the Veteran requested service connection for right leg and right knee injuries.  VA out-patient treatment reports include a July 2006 report that notes right knee stiffness.  A March 1998 VA out-patient treatment report notes right calf pains, especially after running.  The examiner noted, "No Rt Knee Pain."  The assessment was, "H/O Rt calf and RT thigh pain with running at times - no definite cause found - (has had it since 1989)."  A September 1998 VA out-patient treatment report notes chronic right thigh pain.

The RO denied service connection for the right knee in December 2007 on the basis that a 1989 separation examination from the Army showed no right knee disorder.

In a December 2008 substantive appeal, the Veteran reported that he was still having swelling in both knees.  

According to a May 2009 VA orthopedic compensation examination report, the Veteran reported a right knee injury during basic training and a later in-service right knee injury playing football.  X-rays of the right knee were normal.  The right knee diagnosis was "RPS."  The Board assumes, cautiously, that this means retropatellar pain syndrome.  The examiner opined that it is unlikely that this condition is related to an in-service event because in 1998 the Veteran denied any right knee pain.  

The above-mentioned medical opinion is persuasive, as it is based on accurate facts and is supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

In February 2011, the Veteran testified before the undersigned Veterans Law Judge that he injured the right knee during basic training and was given a profile.  He testified that he injured his right knee during later active service and that during active service, he was on his knees a lot, working as a mechanic.

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  However, the determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  Lay statements are competent evidence with regard to descriptions of symptoms of disease or disability or an injury, but when the determinative issue involves a question of medical expertise, only individuals possessing specialized training and knowledge are competent to render an opinion.  In this case, the lay testimony does not support the later diagnosis by a medical professional.  Therefore, no weight will be placed on the lay testimony.  

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for residuals of a right knee injury must be denied.  

Residuals of a Left Knee Injury

The STRs reflect that the legs were normal at entry into active military service.  The STRs also reflect that the Veteran suffered a left knee injury playing football in September 1987.  There was crepitus, mild tenderness, and full range of motion.  A March 1989 examination report reflects that the lower extremities were normal.  There is no report of medical history questionnaire on which the Veteran might have reported relevant symptoms, however.  Moreover, an April 1989 STR, dated a month after the separation examination report is dated, notes a fresh left knee injury.  The left shin area was also sore.  No further examination was offered during active service. 

The Veteran submitted an original claim for benefits in April 1996.  He sought service connection for a right calf muscle strain, among others, but made no left-knee-related claim.  Consequently, an August 1996 RO rating decision does not address the left knee. 

In March 2007, the Veteran requested service connection for the left knee and a possible muscle strain.  The RO obtained VA out-patient treatment reports.  These do not mention any left knee pain or left lower extremity muscle pain. 

The RO denied service connection for a left knee strain in December 2007 on the basis that no current left knee disorder was shown. 

In a December 2008 substantive appeal, the Veteran reported that he was still having swelling in both knees.  

According to a May 2009 VA orthopedic compensation examination report, the Veteran reported he had no left knee injury during service, but that it began to hurt, nonetheless.  He reported that it continues to swell and become painful occasionally.  He also reported giving way and stiffness.  The examiner found left knee weakness, pain, flare-ups of joint disease, crepitation, and grinding.  There is no X-ray report on the left knee joint.  The left knee diagnosis was "RPS."  The examiner opined that it is unlikely that this condition is related to an in-service event because in 1998 the Veteran denied any left knee pain.  

The above-mentioned medical opinion is persuasive, as it is based on accurate facts and is supported by a rationale.  See Nieves-Rodriguez, Reonal, both supra.  

In February 2011, the Veteran testified before the undersigned Veterans Law Judge that during active service, he was on his knees a lot, working as a mechanic.  He testified that he wears a brace on the knee while working now. 

The lay testimony and evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  In this case, the lay testimony does not support the later diagnosis by a medical professional.  Therefore, no weight will be placed on the lay testimony.  38 C.F.R. § 3.159; Jandreau, supra.  

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for residuals of a left knee injury must be denied.  


ORDER

Service connection for residuals of a right knee injury is denied. 

Service connection for residuals of a left knee injury is denied.


REMAND

In the decision above, the Board has reopened a claim of entitlement to service connection for low back strain.  VA's duty to assist includes examining the spine to determine the nature and etiology of any current spinal disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant seeks service connection for the symptoms regardless of how those symptoms are diagnosed or labeled).

The STRs note low back strain complaint in May 1989, after the separation examination, but shortly before separation from active service in June 1989.  No further examination of the spine was provided by the Army.  A November 1996 VA orthopedic compensation examination report reflects that the Veteran reported occasional low back pains.  X-rays showed levoscoliosis in the thoracolumbar area.  The only diagnosis was moderate levoscoliosis in the lumbar-thoracic area.  

It would be helpful if a physician would examine the Veteran to determine the nature and etiology of any current spine symptom.  

Accordingly, this case is remanded to the AMC for the following action:

1.  The AMC should make arrangements for a VA examination by an appropriate physician.  The physician is asked to review the claims file, elicit a history of spine symptoms from the Veteran, examine the spine, and offer a diagnosis.  For any diagnosis offered for the spine, the examiner is asked to address whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disability is related to active military service?  

The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.

2.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the claim for service connection for low back strain.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for a scheduled VA examination, without good cause, may have adverse consequences on this claim.  38 C.F.R. § 3.655.  (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


